DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-4 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 03/10/2021 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Response to Amendments
The Examiner accepts the amendments received on 03/02/2021. The Applicant’s claims 1-4 remain pending. The Applicant amends claim 1. 
(a) The Applicant, via the claim amendments filed 03/02/2021 overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.

Response to Arguments
The Applicant’s arguments filed on 03/02/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 6 of the Arguments/Remarks, the Applicant asserts “Heinrich does not disclose or hint that the host vehicle passes the preceding vehicle, which runs on a same lane as the host vehicle.”
The Examiner respectfully disagrees. Heinrich teaches a host vehicle may overtake (i.e., pass a previously preceding vehicle), wherein the host vehicle started in the same lane as the preceding vehicle (Heinrich, Paragraphs 0008-0015). Therefore Heinrich teaches and/or suggest modifying Droz and Lueke to control the host vehicle to pass the preceding vehicle in the lane of the host vehicle according to claim 1.
On page 6 of the Arguments/Remarks, the Applicant asserts “a person of ordinary skill in the art would have no rationale to modify Droz to include a technique with passing control, which is a control by which the host vehicle more closely approaches the high-risk vehicle (i.e., a distance is decreased).”
The Examiner is unsure of this argument. Claims 1-4 do not include a limitation of “decreased” or “decreasing”. The Examiner invites the Applicant to directly quote the claim limitation, which the Applicant is currently arguing. This allows the Examiner to clearly understand the limitation at issue. 
On page 6, the Applicant asserts the dependent claims should be patentable by reason of dependency, wherein the current rejection fail to teach or suggest all limitations of the Applicant’s independent claims. The Examiner agrees, if the 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are:
(a) “a risk degree determinator configured to determine a risk,” as recited in claim 1.
(b) “a setting device configured to set a passing aspect,” as recited in claim 1.
(c) “a passing determinator configured to determine,” as recited in claim 3.
(d) “a passing determinator configured to determine,” as recited in claim 4.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-4 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. U.S. P.G. Publication 2014/0236414 (hereinafter, Droz), in view of Lueke et al. U.S. P.G. Publication 2011/0313665 (hereinafter, Lueke), in further view of Heinrich et al. U.S. P.G. Publication 2016/0059858 (hereinafter, Heinrich)
Regarding Claim 1, Droz teaches a vehicle control apparatus comprising: 
-a risk degree determinator configured to determine a risk degree of a 5preceding vehicle, which runs ahead of a host vehicle, wherein the preceding vehicle runs on a lane where the host vehicle runs, on a basis of at least one of a loading aspect and a behavior associated with the preceding vehicle (determining the risk of preceding vehicle such as the type of vehicle (e.g., small car vs. semi-truck), thus have different loading and the behavior associated with the vehicle, wherein the preceding vehicle runs in a lane which the host vehicle runs, Droz, Paragraphs 0013-0015 and Figures 3 and 4A-4B); …
	Droz does not teach the apparatus to include a setting device configured to set a passing aspect, which is for the host vehicle to pass the preceding vehicle, and configured to set the passing aspect when it is determined that the risk degree of the preceding vehicle is relatively high, to reduce 10a risk associated with passing in comparison with the passing aspect when it is determined that the risk degree of the preceding vehicle is relatively low.
	Lueke teaches a passing assistance apparatus, wherein the apparatus determines the risk in passing the preceding vehicle (Lueke, Paragraphs 0022-0034). Moreover, Lueke teaches reducing the risk degree when it is determined that the risk in overtaking the preceding vehicle is high (Lueke, Paragraphs 0022-0034).  
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Droz to include a setting device configured to set a passing aspect, which is for the host vehicle to pass the preceding vehicle, and configured to set the passing aspect when it is determined 
	It would have been obvious because having a passing assistance apparatus ensures that completion of overtaking a vehicle only occurs when it is safe, thus increasing the overall safety of vehicle operation (Lueke, Paragrpah 0034).
 	Droz and Lueke, however, do not teach the apparatus to include a controller configured to control the host vehicle to pass the preceding vehicle in the set passing aspect.
	Heinrich teaches a control system, wherein the vehicle overtakes another vehicle autonomously (Heinrich, Paragraph 0019). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Droz to include a controller configured to control the host vehicle to pass the preceding vehicle in the set passing aspect as taught by Heinrich.
	It would have been obvious because including an autonomous overtaking of the vehicle ensures safety of vehicle operation (Heinrich, Paragraphs 0006 and 0018).
Regarding Claim 2, Droz, as modified, teaches the vehicle control apparatus according to claim 1. 
	Droz does not teach the apparatus to include wherein if it is determined that the risk degree of the preceding vehicle is relatively high, said setting device is configured to set the passing aspect when it is determined that the risk degree of the preceding vehicle is relatively high, (i) to increase a relative speed between the host vehicle and the preceding vehicle when the host vehicle passes the preceding vehicle, 20(ii) to increase a distance between the host vehicle and the preceding vehicle in a lateral direction of the host vehicle when the host vehicle passes the preceding vehicle, and/or (iii) to allow the host vehicle to perform avoidance control for automatically avoiding an obstacle that exists in surroundings of the host vehicle, and to set a reference for determining whether or not to perform the avoidance control so that the 25avoidance control can be easily performed, in comparison with when it is determined that the risk degree of the preceding vehicle is relatively low.
	Lueke teaches a passing assistance apparatus, wherein the apparatus determines the risk in passing the preceding vehicle (Lueke, Paragraphs 0022-0034). Moreover, Lueke teaches reducing the risk degree when it is determined that the risk in overtaking the preceding vehicle is high, for example by enacting avoidance control (Lueke, Paragraphs 0022-0034 and 0112-0013 and Figure 9).  
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Droz to include wherein if it is determined that the risk degree of the preceding vehicle is relatively high, said setting device is configured to set the passing aspect when it is determined that the risk degree of the preceding vehicle is relatively high, (i) to increase a relative speed between the host vehicle and the preceding vehicle when the host vehicle passes the preceding vehicle,  (ii) to increase a distance between the host vehicle and the preceding vehicle in a lateral direction of the host vehicle when the host vehicle passes the preceding vehicle, and/or (iii) to allow the host vehicle to perform avoidance control for automatically avoiding an obstacle that exists in surroundings of the host vehicle, 
It would have been obvious because having a passing assistance apparatus ensures that completion of overtaking a vehicle only occurs when it is safe, thus increasing the overall safety of vehicle operation (Lueke, Paragrpah 0034).
Regarding Claim 3, Droz, as modified, teaches the vehicle control apparatus according to claim 1. 
	Droz does not teach the apparatus to include a passing determinator configured to determine whether or not the host vehicle can pass the preceding 5vehicle in the set passing aspect. 
	Lueke teaches a passing assistance apparatus, wherein the apparatus determines the risk in passing the preceding vehicle (i.e., to pass or not to pass) (Lueke, Paragraphs 0022-0034). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Droz to include a passing determinator configured to determine whether or not the host vehicle can pass the preceding vehicle in the set passing aspect, and said controller is configured to control the host vehicle to pass the preceding vehicle in the set passing aspect on condition that it is determined that the host vehicle can pass the preceding vehicle.
(Lueke, Paragrpah 0034).
Droz and Lueke do not teach the apparatus to include said controller is configured to control the host vehicle to pass the preceding vehicle in the set passing aspect on condition that it is determined that the host vehicle can pass the preceding vehicle.
Heinrich teaches a control system, wherein the vehicle overtakes another vehicle autonomously when it is deemed safe (Heinrich, Paragraphs 0018-0019). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Droz to include said controller is configured to control the host vehicle to pass the preceding vehicle in the set passing aspect on condition that it is determined that the host vehicle can pass the preceding vehicle as taught by Heinrich.
	It would have been obvious because including an autonomous overtaking of the vehicle ensures safety of vehicle operation (Heinrich, Paragraphs 0006 and 0018).
Regarding Claim 4, Droz, as modified, teaches the vehicle control apparatus according to claim 2.
	Droz does not teach the apparatus to include a passing determinator configured to determine whether or not the host vehicle can pass the preceding vehicle in the set passing aspect.
(Lueke, Paragraphs 0022-0034). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Droz to include a passing determinator configured to determine whether or not the host vehicle can pass the preceding vehicle in the set passing aspect as taught by Lueke. 
It would have been obvious because having a passing assistance apparatus ensures that completion of overtaking a vehicle only occurs when it is safe, thus increasing the overall safety of vehicle operation (Lueke, Paragrpah 0034).
Droz and Lueke do not teach the apparatus to include said controller is configured to control the host vehicle to pass the preceding vehicle in the set passing aspect on condition that it is determined that the host vehicle can pass the preceding vehicle.
	Heinrich teaches a control system, wherein the vehicle overtakes another vehicle autonomously when it is deemed safe (Heinrich, Paragraphs 0018-0019). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Droz to include said controller is configured to control the host vehicle to pass the preceding vehicle in the set passing aspect on condition as taught by Heinrich.
	It would have been obvious because including an autonomous overtaking of the vehicle ensures safety of vehicle operation (Heinrich, Paragraphs 0006 and 0018).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667   

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667